JUDGMENT

                 The Fourteenth Court of Appeals
                      THE CITY OF HOUSTON, Appellant

NO. 14-13-00121-CV                           V.

                     STEVE WILLAMS, ET AL, Appellees
                     ________________________________

       Today the Court heard the parties’ joint motion to reverse and render the
trial court judgment signed on November 16, 2012, in part, and affirm the
judgment in part. Having considered the motion and found it meritorious, we order
the judgment AFFIRMED as to the “Termination Pay Claims” described in
Section A of the November 16, 2012, Final Summary Judgment for those appellees
and claims identified in Exhibit A attached to Stipulation No. 4 to the November
16, 2012, Final Summary Judgment, which total $2,113,415.99, exclusive of post-
judgment interest. We REVERSE AND RENDER judgment in favor of the City
of Houston as to the “Overtime/Debit Dock Claims” described in Section B of the
November 16, 2012, Final Summary Judgment for those appellees and claims
identified in Exhibit B to Stipulation No. 4 to the November 16, 2012, Final
Summary Judgment, which total $253,682.53. Exhibits A and B are attached
hereto and incorporated by reference as if more fully set out herein.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.